Title: To Thomas Jefferson from John Browne Cutting, 9 July 1824
From: Cutting, John Browne
To: Jefferson, Thomas


Dear Sir,
Washington
9. July 1824
I used the freedom about eighteen days ago to solicit your recollections of an ancient case—no longer interesting to any mortal but myself; a claim which is now forced upon, my attention by a suit at law. Since the date of that letter I have discovered, on record in the department of State, a copy of your letter to T. Pinckney Esqr dated Philadelphia. 11th June 1792. It confirms the accuracy of the quotation that I made from it: I have also obtained a copy from the same record of Mr Pinckneys letter to you in obedience to your direction dated London 24. Aug. 1794. I mention this piece of good fortune to save you the trouble of searching for either of the state papers.But I am compeld to trouble you on another point, with which I was unacquainted when I last wrote to You. There is an entry to my debit in the account exhibited against me in these words. “To Thomas Jefferson then Secretary of State for this sum being so much paid Mr Cutting in account of advances made by him in aid of distressd american seamen in the year 1790 say fifty guineas, as per registers certificate herewith.” The error in this charge consists in the interpolation of the word “guineas.” By turning to your copy of a letter to Mr Cutting 17. December 1790—I think You will find a passage of this import vizt “I perceive by your letter, and, indeed it was obviously to be expected, that these solicitations occasiond You some special expences. It is the duty of the public servants, to define as particular a statement of these as you can give; and that where you cannot be particular, that You give the best general estimate You can of their amount, in order that they may be reimbursed: In the meantime I inclose you a draught on our bankers in Holland, for fifty pounds sterling the sum presented to our mind, by the copy of a letter inclosed in your last.”“The copy of a letter inclosed &c &c” probably was that of William Blake of South Carolina, who verified the truth of his statement upon oath: An extract follows—” Mr Cutting having borrowd from me the sum of fifty pounds sterling, towards relieving a distinguished american citizen (Thomas Paine author of common sense imprisond in London for debt and relieved by a discharge thereof by Mr Cutting) offer’d to repay the loan in the autumn of 1790; but upon a representation of the situation of american seamen at that time, I assented that the amount shoud, for the present, be applied to their relief: and directed that ten pounds of the money shoud as my subscription eventually be deducted. Mr Cutting has since repaid me £ 40 sterling.”I trust, Sir, you will grant me a certificate stating that fifty pounds sterling—(not fifty guineas) is the true amount of this item.Unfortunate as the consequences have proved to me of such benevolent exertions; I beg to be understood as by no means repenting of them. The conduct of a man is truly moral only, when he disregards the fortunate or unfortunate consequences of his actions, if these actions be dictated by duty. We pervert human life when in practice we substitute a calculation of the consequences of each action, instead of the inviolable authority of  rules and the habitual ardour of virtuous affec Indeed in all ordinary circumstances of human excess of prudence is more to be apprehended than the excess of sensibility!With the utmost deferance and respect, believe me, Dear Sir,Your obliged and obedt servtJohn Browne Cutting